Filed 07/14/20                                  Case 19-14555                                     Doc 42

     FEAR WADDELL, P.C.
     Peter L. Fear, No. 207238
     pfear@fearlaw.com
     Gabriel J. Waddell, No. 256289
     gwaddell@fearlaw.com
     7650 North Palm Avenue, Suite 101
     Fresno, California 93711
     (559) 436-6575
     (559) 436-6580 (fax)



                         UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF CALIFORNIA FRESNO


      In re:                                               Case No.: 19-14555-A-13

      JOSHUA ALLEN NEUFELDT and                            DCN: FW-3
      MANDY ANNE NEUFELDT,
                                                           Chapter 13

                                                           EXHIBITS FOR INTERIM APPLICATION
                                                           FOR PAYMENT OF FEES AND EXPENSES
                              Debtor(s).                   PURSUANT TO 11 U.S.C. §331

                                                           DATE: August 12, 2020
                                                           TIME:  3:00 p.m.
                                                           PLACE: U.S. Courthouse, 5th Floor
                                                                  2500 Tulare Street
                                                                  Fresno, California 93721
                                                           JUDGE: Honorable Jennifer E. Niemann




                                   SUMMARY OF EXHIBITS                                 Page No.
           Exhibit A    Narrative Summary                                                 2
           Exhibit B    Itemized Time Entry by Date and Itemized Costs                    6
           Exhibit C    Itemized Time Entries by Project                                  11
           Exhibit D    Fee Agreement                                                     16
           Exhibit E    Debtor(s) Consent                                                 22




                                                    1
Filed 07/14/20     Case 19-14555            Doc 42




                 EXHIBIT
                    A


                   Exhibits, Page 2 of 23
Filed 07/14/20                                      Case 19-14555                                                 Doc 42

     FEAR WADDELL, P.C.
     Peter L. Fear, No. 207238
     pfear@fearlaw.com
     Gabriel J. Waddell, No. 256289
     gwaddell@fearlaw.com
     7650 North Palm Avenue, Suite 101
     Fresno, California 93711
     (559) 436-6575
     (559) 436-6580 (fax)




                           UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF CALIFORNIA FRESNO

     In re:                                                  Case No.: 19-14555-A-13

     JOSHUA ALLEN NEUFELDT and                               DCN: FW-3
     MANDY ANNE NEUFELDT,
                                                             Chapter 13

                                                             EXHIBIT A: NARRATIVE FOR INTERIM
                                                             APPLICATION FOR PAYMENT OF FEES AND
                                 Debtor(s).                  EXPENSES PURSUANT TO 11 U.S.C. §331

                                                             DATE: August 12, 2020
                                                             TIME:  3:00 p.m.
                                                             PLACE: U.S. Courthouse, 5th Floor
                                                                    2500 Tulare Street
                                                                    Fresno, California 93721
                                                             JUDGE: Honorable Jennifer E. Niemann



     B501 - Pre-petition Consultation and Fact Gathering

            Applicant consulted with the debtors prior to the filing of the bankruptcy and prepared the legal
     services agreement.

              Total Hours:   0.70   / Total Fees:    $206.50



     B502 - Preparation of Voluntary Petition, Schedules and Form 22C

             Applicant prepared all necessary documents for the filing of this bankruptcy matter, and conferred
     with the debtor to prepare and finalize those documents.

              Total Hours:   6.80   / Total Fees:    $907.00
Filed 07/14/20                                     Case 19-14555                                                  Doc 42

     B503–Independent Verification of Information

           Applicant exercised due diligence in preparing and verifying the facts necessary to prepare the
     bankruptcy petition and other documents for the filing of the bankruptcy.

            Total Hours:    3.50   / Total Fees:    $418.00



     B510–341 Preparation and Attendance

            Applicant prepared for and appeared with the debtors at the 341 meeting of the creditors.

            Total Hours:    2.20   / Total Fees:    $682.00



     B520 - Claim Administration and Claim Objections

            Applicant reviewed and analyzed the Notice of Filed Claims and corresponded with the debtors
     regarding the same. Applicant also prepared a proof of claim for a student loan creditor and worked with the
     debtors to file the same.

            Total Hours:    1.50   / Total Fees:    $390.00



     B530 - Original Plan, Hearings, Objections

              The original plan was filed with the Chapter 13 voluntary petition and schedules. After filing,
     Applicant worked with the debtors to prepare multiple declarations to provide the trustee with information
     requested by the trustee for plan confirmation. Applicant subsequently worked with the Chapter 13 trustee’s
     office to prepare the order confirming plan, which was entered on February 18, 2020. After entry, Applicant
     discovered errors in the order confirming plan, and worked with the trustee’s office to correct the order
     confirming plan. The corrections were approved by order dated February 23, 2020.

            Total Hours:    2.40   / Total Fees:    $734.00



     B531–1st Amended or Modified Plan, Motions, Objections

            Both debtors were forced to go on disability, reducing their income. Applicant worked with the
     debtors to prepare the First Modified Plan, which proposes to extend the term of the plan and reduce the
     payments. The hearing for the First Modified Plan is set for hearing on August 12, 2020.

            Total Hours:    3.20   / Total Fees:    $1,024.00



     B560 – Motions

            Applicant prepared a motion to value the debtors’ vehicle for payment through the plan. This motion
     was granted by order of the court dated December 24, 2019.

            Total Hours:    1.80   / Total Fees:    $236.00
                                                   Exhibits, Page 4 of 23
Filed 07/14/20                                     Case 19-14555                                                  Doc 42

     B570 – Fee Application

            Applicant prepared this instant application for fees and expenses.

            Total Hours:    1.80   / Total Fees:    $356.00



     B590 – Case Administration

             During the time covered by this fee application, Applicant worked to prepare the documents
     requested by the Chapter 13 trustee, corresponded with creditor’s attorneys and the debtors regarding case
     issues, and filed the certificates of completion of the post-filing debtor’s education course.

            Total Hours:    3.50   / Total Fees:    $428.00




                                                   Exhibits, Page 5 of 23
Filed 07/14/20     Case 19-14555            Doc 42




                 EXHIBIT
                    B


                   Exhibits, Page 6 of 23
Filed 07/14/20                                        Case 19-14555                                                          Doc 42




       Neufeldt/Joshua & Mandy
       9569 South Peach Avenue
       Fresno, CA 93725


                                                                                   Invoice Period: 06-07-2018 - 06-30-2020



       RE: In re Joshua & Mandy Neufeldt, Case No. 19-14555-A-13



       Time Entries
       Date         Professional   Description                                               Hours     Rate       Amount
       06-07-2018   GJW            Consultation      with    potential   client  regarding    0.60    295.00        177.00
                                   bankruptcy.
       06-07-2018   GJW            Prepare legal services agreement.                          0.10    295.00         29.50
       07-09-2018   KJS            Telephone call with client regarding status of             0.10     70.00          7.00
                                   bankruptcy filing. (left voice message).
       08-13-2018   KJS            Telephone call with client regarding case status.          0.10     70.00          7.00
       09-20-2018   KJS            Attempt call with client regarding documents required      0.10     70.00          7.00
                                   for filing.
       10-29-2018   KJS            Telephone call with client regarding case filing.          0.10     70.00          7.00
       12-11-2018   KJS            Left voice message with client regarding bankruptcy        0.10     70.00          7.00
                                   filing status.
       01-15-2019   KJS            Attempt call with client regarding documents required      0.10     80.00          8.00
                                   for filing.
       03-11-2019   KJS            Telephone call with client regarding documents             0.10     80.00          8.00
                                   required for filing.
       06-13-2019   KJS            Telephone call with client regarding case filing.          0.10     80.00          8.00
       07-16-2019   KJS            Attempt call with client regarding documents required      0.10     80.00          8.00
                                   for filing.
       09-10-2019   KJS            Send letter to client regarding status of bankruptcy       0.10     80.00          8.00
                                   filing.
       09-26-2019   KJS            Meet with clients regarding documents required for         0.60     80.00         48.00
                                   filing.
       09-26-2019   GJW            Conference with client concerning filing questions.        0.20    310.00         62.00
       09-27-2019   KJS            Draft and analyze chart of client's income.                0.60     80.00         48.00
       09-27-2019   KJS            Prepare schedules A/B by examining original                0.50     80.00         40.00
                                   documents.
       09-27-2019   KJS            Prepare schedules E/F by examining original                0.70     80.00         56.00
                                   documents.
       09-27-2019   KJS            Prepare bankruptcy schedules and statement of              0.80     80.00         64.00
                                   financial affairs for case filing.
       09-27-2019   KJS            Exercise due diligence by examining original               0.10     80.00          8.00
                                   documents.
       09-30-2019   KJS            Prepare bankruptcy documents for filing.                   0.20     80.00         16.00

                                                                                                           Page   1 of 4



                                                       Exhibits, Page 7 of 23
Filed 07/14/20                                        Case 19-14555                                                        Doc 42
       Date         Professional   Description                                               Hours     Rate      Amount
       09-30-2019   KJS            Draft letter to opposing attorney's regarding client's     0.30    80.00        24.00
                                   bankruptcy filing.
       09-30-2019   KJS            Exercise due diligence by examining original               0.20    80.00        16.00
                                   documents.
       09-30-2019   KJS            Attempt call with client regarding documents required      0.10    80.00         8.00
                                   for filing.
       10-02-2019   KJS            Telephone call with client regarding case issues.          0.10    80.00         8.00
       10-04-2019   KJS            Telephone call and email (x2) with client regarding        0.20    80.00        16.00
                                   case issues.
       10-04-2019   KJS            Prepare bankruptcy documents for filing.                   0.30    80.00        24.00
       10-04-2019   KJS            Draft and analyze chart of client's income.                0.30    80.00        24.00
       10-17-2019   KJS            Exercise due diligence by examining original               0.50    80.00        40.00
                                   documents.
       10-17-2019   KJS            Prepare bankruptcy documents for filing.                   0.10    80.00         8.00
       10-17-2019   KJS            Attempt call (x2) and email with client regarding          0.20    80.00        16.00
                                   documents required for filing.
       10-21-2019   KJS            Telephone call and email with client regarding             0.20    80.00        16.00
                                   documents required for filing (left voice message too).
       10-29-2019   KJS            Email with client regarding documents required for         0.10    80.00         8.00
                                   filing.
       10-30-2019   KJS            Prepare bankruptcy Schedules for case filing.              0.20    80.00        16.00
       10-31-2019   KJS            Prepare bankruptcy documents for filing.                   0.10    80.00         8.00
       10-31-2019   KJS            Meet with client regarding documents required for          0.30    80.00        24.00
                                   filing.
       10-31-2019   KJS            File bankruptcy petition, schedules, and plan with the     0.40    80.00        32.00
                                   court.
       10-31-2019   KJS            Prepare 521 documents for the trustee's review.            0.10    80.00         8.00
       10-31-2019   KJS            Draft, then send letter and fax to opposing counsel        0.20    80.00        16.00
                                   regarding client's bankruptcy filing.
       10-31-2019   KJS            Draft motion to value 2014 Jeep with the court;            0.90    80.00        72.00
                                   conduct 7004 service for service.
       10-31-2019   GJW            Prepare for signing by examining original documents.       0.60   310.00       186.00
       10-31-2019   GJW            Conference with client concerning voluntary petition       1.40   310.00       434.00
                                   and other documents for filing.
       10-31-2019   GJW            Letter to attorney Kennard regarding filing.               0.10   310.00        31.00
       10-31-2019   GJW            Letter to attorney Berk regarding filing.                  0.10   310.00        31.00
       11-05-2019   KJS            Prepare 521 documents for the trustee's review.            0.10    80.00         8.00
       11-06-2019   KJS            Prepare 521 documents for the trustee's review.            0.60    80.00        48.00
       11-13-2019   KJS            Prepare 521 documents for the trustee's review.            0.60    80.00        48.00
       11-15-2019   KJS            Attempt call and email with client regarding 521           0.40    80.00        32.00
                                   documentation.
       11-15-2019   GJW            Review documents and analyze issues regarding              0.30   310.00        93.00
                                   documents and declarations for the trustee.
       11-18-2019   GJW            Review documents, analyze issues, and prepare              0.40   310.00       124.00
                                   motion to value vehicle.
       11-19-2019   KJS            Finalize and telephone call with client regarding          0.50    80.00        40.00
                                   motion to value vehicle.
       11-21-2019   KJS            Upload 521 documents to the trustee; email trustee's       0.30    80.00        24.00
                                   staff regarding same.
       11-21-2019   GJW            Letter to client regarding debt collection evidence        0.10   310.00        31.00
                                   recording.
       11-21-2019   GJW            Conference with client concerning documents and            1.00   310.00       310.00
                                   declarations for trustee.
       11-21-2019   GJW            Analyze issues and instruct staff regarding                0.20   310.00        62.00
                                   documents and declarations for the trustee.
       12-03-2019   KJS            File debtor educational certificate with the court.        0.10    80.00         8.00
                                                                                                          Page   2 of 4



                                                       Exhibits, Page 8 of 23
Filed 07/14/20                                           Case 19-14555                                                             Doc 42
       Date           Professional   Description                                                Hours        Rate       Amount
       12-09-2019     GJW            Prepare for meeting of creditors.                           0.40      310.00        124.00
       12-10-2019     GJW            Travel to/from court for meeting of creditors.              0.80      310.00        248.00
       12-10-2019     GJW            Attend 341 meeting with client.                             1.00      310.00        310.00
       02-03-2020     GJW            Telephone call with client regarding plan issues;           0.20      320.00         64.00
                                     review documents and analyze issues regarding
                                     same.
       02-03-2020     GJW            Review e-mail and documents regarding order                 0.30      320.00         96.00
                                     confirming plan; prepare same; e-mail trustee's office
                                     regarding same.
       02-19-2020     KJS            Review order confirming plan and analyze issues             0.10      100.00         10.00
                                     regarding plan requirements.
       02-19-2020     GJW            Analyze issues regarding order confirming plan.             0.20      320.00         64.00
       02-19-2020     GJW            E-mail trustee's office regarding order confirming plan     0.20      320.00         64.00
                                     (x2); review e-mail regarding same (x2).
       02-19-2020     GJW            Review e-mail and documents and analyze issues              0.20      320.00         64.00
                                     regarding application to modify order confirming plan;
                                     prepare same; e-mail trustee's office regarding same.
       03-16-2020     KJS            File change of address for creditor with the court;         0.50      100.00         50.00
                                     analyze and resolve errors on the e-filing website
                                     regarding same.
       06-15-2020     KTW            Review notice of filed claims and analyze issues            0.50      220.00        110.00
                                     regarding claims and planfunding.
       06-15-2020     GJW            Letter to client regarding Notice of Filed Claims.          0.10      320.00         32.00
       06-18-2020     GJW            Telephone call with client regarding Notice of Filed        0.20      320.00         64.00
                                     Claims, plan modification issues.
       06-18-2020     GJW            Prepare Zoom conference for plan modification; e-           0.20      320.00         64.00
                                     mail client regarding same.
       06-19-2020     GJW            Review e-mail and documents regarding plan                  0.30      320.00         96.00
                                     options; analyze issues regarding same; e-mail client
                                     regarding same.
       06-23-2020     GJW            Prepare calculations for plan modification; prepare         1.00      320.00        320.00
                                     documents for same.
       06-23-2020     GJW            Videoconference with clients regarding plan                 0.70      320.00        224.00
                                     modification.
       06-23-2020     GJW            E-mail client regarding documents for plan                  0.20      320.00         64.00
                                     modification.
       06-23-2020     KTW            Prepare proof of claim for Department of Education.         0.40      220.00         88.00
       06-24-2020     GJW            Review e-mail and documents and e-mail client               0.20      320.00         64.00
                                     regarding modified plan.
       06-24-2020     GJW            Prepare documents for plan confirmation.                    0.60      320.00        192.00
       06-26-2020     GJW            E-mail clients regarding proof of claim for student         0.10      320.00         32.00
                                     loan.
       06-26-2020     GJW            Prepare fee application; draft narrative regarding          0.80      320.00        256.00
                                     same; review documents and analyze issues
                                     regarding same.
       06-26-2020     KJS            Draft initial fee application and supporting documents.     1.00      100.00        100.00
       06-29-2020     GJW            Review e-mail and documents regarding proof of              0.20      320.00         64.00
                                     claim for student loan creditor; e-mail client regarding
                                     same.
                                                                                                        Total Fees      5,381.50

       Blended Rate Summary
       Professional                                                                             Hours        Rate       Amount
       Gabriel J. Waddell                                                                       13.00      313.58       4,076.50
       Katie Waddell                                                                             0.90      220.00         198.00
       Kayla Schlaak                                                                            13.50       82.00       1,107.00
                                                                                       Total    27.40                   5,381.50

                                                                                                                 Page   3 of 4



                                                         Exhibits, Page 9 of 23
Filed 07/14/20                    Case 19-14555                                                                Doc 42
       Expenses
       Date         Description                                                                    Amount
       09-10-2019   Postage                                                                           0.55
       10-31-2019   Filing Fee                                                                      310.00
       10-31-2019   Copying                                                                           5.40
       10-31-2019   Postage                                                                           1.95
       11-01-2019   Postage                                                                           0.55
       11-19-2019   Postage                                                                           2.60
       11-19-2019   Copying                                                                           5.85
       11-21-2019   Postage                                                                           0.55
       11-22-2019   Postage                                                                           7.35
       02-04-2020   Postage                                                                           0.55
       02-20-2020   Postage                                                                           0.55
       03-12-2020   Copying                                                                           4.35
       03-16-2020   Postage                                                                           2.30
       05-20-2020   Postage                                                                           0.55
       06-15-2020   Postage                                                                           0.65
       06-25-2020   Copying                                                                          80.55
       06-25-2020   Postage                                                                          28.90
                                                                        Total Expenses              453.20

       Expense Summary
       Expense                                                                                     Amount
       Copying                                                                                       96.15
       Court fees                                                                                   310.00
       Postage                                                                                       47.05
                                                                       Total Expenses               453.20



                                                                  Total for this Invoice           5,834.70
                                                                Payment on 06-07-2018               (200.00)
                                                      Payment from Trust on 10-31-2019            (2,100.00)
                                                           Current Account Balance                 3,534.70
                                                                        Trust Balance                  0.00
                                                 Total Amount to Pay as of 07-10-2020              3,534.70




                                                                                           Page   4 of 4



                                  Exhibits, Page 10 of 23
Filed 07/14/20     Case 19-14555             Doc 42




                 EXHIBIT
                    C


                   Exhibits, Page 11 of 23
Filed 07/14/20                                              Case 19-14555                                                        Doc 42




       Neufeldt/Joshua & Mandy
       9569 South Peach Avenue
       Fresno, CA 93725




       Time Entries
       Date           Professional      Description                                               Hours    Rate       Amount
       B501 - Pre-petition Consultation and Fact Gathering
       06-07-2018     GJW                Consultation    with   potential  client     regarding    0.60   295.00        177.00
                                         bankruptcy.
       06-07-2018     GJW                Prepare legal services agreement.                         0.10   295.00         29.50
                                                                                                   0.70                 206.50
       B502 - Preparation of Voluntary Petition, Schedules & Form 22C
       07-09-2018    KJS                Telephone call with client regarding status of             0.10    70.00          7.00
                                        bankruptcy filing. (left voice message).
       08-13-2018    KJS                Telephone call with client regarding case status.          0.10    70.00          7.00
       09-20-2018    KJS                Attempt call with client regarding documents required      0.10    70.00          7.00
                                        for filing.
       10-29-2018    KJS                Telephone call with client regarding case filing.          0.10    70.00          7.00
       12-11-2018    KJS                Left voice message with client regarding bankruptcy        0.10    70.00          7.00
                                        filing status.
       01-15-2019    KJS                Attempt call with client regarding documents required      0.10    80.00          8.00
                                        for filing.
       03-11-2019    KJS                Telephone call with client regarding documents             0.10    80.00          8.00
                                        required for filing.
       06-13-2019    KJS                Telephone call with client regarding case filing.          0.10    80.00          8.00
       07-16-2019    KJS                Attempt call with client regarding documents required      0.10    80.00          8.00
                                        for filing.
       09-10-2019    KJS                Send letter to client regarding status of bankruptcy       0.10    80.00          8.00
                                        filing.
       09-26-2019    KJS                Meet with clients regarding documents required for         0.60    80.00         48.00
                                        filing.
       09-26-2019    GJW                Conference with client concerning filing questions.        0.20   310.00         62.00
       09-27-2019    KJS                Prepare bankruptcy schedules and statement of              0.80    80.00         64.00
                                        financial affairs for case filing.
       09-30-2019    KJS                Prepare bankruptcy documents for filing.                   0.20    80.00         16.00
       09-30-2019    KJS                Draft letter to opposing attorney's regarding client's     0.30    80.00         24.00
                                        bankruptcy filing.
       09-30-2019    KJS                Attempt call with client regarding documents required      0.10    80.00          8.00
                                        for filing.
       10-02-2019    KJS                Telephone call with client regarding case issues.          0.10    80.00          8.00
       10-04-2019    KJS                Telephone call and email (x2) with client regarding        0.20    80.00         16.00

                                                                                                               Page   1 of 4



                                                            Exhibits, Page 12 of 23
Filed 07/14/20                                               Case 19-14555                                                        Doc 42
       Date          Professional       Description                                                Hours    Rate       Amount
       B502 - Preparation of Voluntary Petition, Schedules & Form 22C
                                         case issues.
       10-04-2019     KJS                Prepare bankruptcy documents for filing.                   0.30    80.00         24.00
       10-17-2019     KJS                Prepare bankruptcy documents for filing.                   0.10    80.00          8.00
       10-17-2019     KJS                Attempt call (x2) and email with client regarding          0.20    80.00         16.00
                                         documents required for filing.
       10-21-2019     KJS                Telephone call and email with client regarding             0.20    80.00         16.00
                                         documents required for filing (left voice message too).
       10-29-2019     KJS                Email with client regarding documents required for         0.10    80.00          8.00
                                         filing.
       10-30-2019     KJS                Prepare bankruptcy Schedules for case filing.              0.20    80.00         16.00
       10-31-2019     KJS                Prepare bankruptcy documents for filing.                   0.10    80.00          8.00
       10-31-2019     KJS                Meet with client regarding documents required for          0.30    80.00         24.00
                                         filing.
       10-31-2019     KJS                File bankruptcy petition, schedules, and plan with the     0.40    80.00         32.00
                                         court.
       10-31-2019     GJW                Conference with client concerning voluntary petition       1.40   310.00        434.00
                                         and other documents for filing.
                                                                                                    6.80                 907.00
       B503 - Independent Verification of Information
       09-27-2019    KJS                 Draft and analyze chart of client's income.                0.60    80.00         48.00
       09-27-2019    KJS                 Prepare schedules A/B by examining original                0.50    80.00         40.00
                                         documents.
       09-27-2019    KJS                 Prepare schedules E/F by examining original                0.70    80.00         56.00
                                         documents.
       09-27-2019    KJS                 Exercise due diligence by examining original               0.10    80.00          8.00
                                         documents.
       09-30-2019    KJS                 Exercise due diligence by examining original               0.20    80.00         16.00
                                         documents.
       10-04-2019    KJS                 Draft and analyze chart of client's income.                0.30    80.00         24.00
       10-17-2019    KJS                 Exercise due diligence by examining original               0.50    80.00         40.00
                                         documents.
       10-31-2019    GJW                 Prepare for signing by examining original documents.       0.60   310.00        186.00
                                                                                                    3.50                 418.00
       B510 - 341 Preparation and Attendance
       12-09-2019    GJW               Prepare for meeting of creditors.                            0.40   310.00        124.00
       12-10-2019    GJW               Travel to/from court for meeting of creditors.               0.80   310.00        248.00
       12-10-2019    GJW               Attend 341 meeting with client.                              1.00   310.00        310.00
                                                                                                    2.20                 682.00
       B520 - Claim Administration and Claim
       06-15-2020    KTW                Review notice of filed claims and analyze issues            0.50   220.00        110.00
                                        regarding claims and planfunding.
       06-15-2020    GJW                Letter to client regarding Notice of Filed Claims.          0.10   320.00         32.00
       06-18-2020    GJW                Telephone call with client regarding Notice of Filed        0.20   320.00         64.00
                                        Claims, plan modification issues.
       06-23-2020    KTW                Prepare proof of claim for Department of Education.         0.40   220.00         88.00
       06-26-2020    GJW                E-mail clients regarding proof of claim for student         0.10   320.00         32.00
                                        loan.
       06-29-2020    GJW                Review e-mail and documents regarding proof of              0.20   320.00         64.00
                                        claim for student loan creditor; e-mail client regarding
                                        same.
                                                                                                    1.50                 390.00
       B530 - Original Plan, Hearings, Objections
       11-21-2019     GJW                Conference with client concerning documents and            1.00   310.00        310.00


                                                                                                                Page   2 of 4



                                                             Exhibits, Page 13 of 23
Filed 07/14/20                                            Case 19-14555                                                         Doc 42
       Date           Professional       Description                                             Hours    Rate       Amount
       B530 - Original Plan, Hearings, Objections
                                       declarations for trustee.
       11-21-2019    GJW               Analyze issues and instruct staff regarding                0.20   310.00         62.00
                                       documents and declarations for the trustee.
       02-03-2020    GJW               Telephone call with client regarding plan issues;          0.20   320.00         64.00
                                       review documents and analyze issues regarding
                                       same.
       02-03-2020    GJW               Review e-mail and documents regarding order                0.30   320.00         96.00
                                       confirming plan; prepare same; e-mail trustee's office
                                       regarding same.
       02-19-2020    KJS               Review order confirming plan and analyze issues            0.10   100.00         10.00
                                       regarding plan requirements.
       02-19-2020    GJW               Analyze issues regarding order confirming plan.            0.20   320.00         64.00
       02-19-2020    GJW               E-mail trustee's office regarding order confirming plan    0.20   320.00         64.00
                                       (x2); review e-mail regarding same (x2).
       02-19-2020    GJW               Review e-mail and documents and analyze issues             0.20   320.00         64.00
                                       regarding application to modify order confirming plan;
                                       prepare same; e-mail trustee's office regarding same.
                                                                                                  2.40                 734.00
       B531 - 1st Amended or Modified Plan, Motions, Objections
       06-18-2020    GJW               Prepare Zoom conference for plan modification; e-          0.20   320.00         64.00
                                       mail client regarding same.
       06-19-2020    GJW               Review e-mail and documents regarding plan                 0.30   320.00         96.00
                                       options; analyze issues regarding same; e-mail client
                                       regarding same.
       06-23-2020    GJW               Prepare calculations for plan modification; prepare        1.00   320.00        320.00
                                       documents for same.
       06-23-2020    GJW               Videoconference with clients regarding plan                0.70   320.00        224.00
                                       modification.
       06-23-2020    GJW               E-mail client regarding documents for plan                 0.20   320.00         64.00
                                       modification.
       06-24-2020    GJW               Review e-mail and documents and e-mail client              0.20   320.00         64.00
                                       regarding modified plan.
       06-24-2020    GJW               Prepare documents for plan confirmation.                   0.60   320.00        192.00
                                                                                                  3.20               1,024.00
       B560 - Motions
       10-31-2019     KJS              Draft motion to value 2014 Jeep with the court;            0.90    80.00         72.00
                                       conduct 7004 service for service.
       11-18-2019    GJW               Review documents, analyze issues, and prepare              0.40   310.00        124.00
                                       motion to value vehicle.
       11-19-2019    KJS               Finalize and telephone call with client regarding          0.50    80.00         40.00
                                       motion to value vehicle.
                                                                                                  1.80                 236.00
       B570 - Fee Applications
       06-26-2020    GJW               Prepare fee application; draft narrative regarding         0.80   320.00        256.00
                                       same; review documents and analyze issues
                                       regarding same.
       06-26-2020    KJS               Draft initial fee application and supporting documents.    1.00   100.00        100.00
                                                                                                  1.80                 356.00
       B590 - Case Administration
       10-31-2019    KJS               Prepare 521 documents for the trustee's review.            0.10    80.00          8.00
       10-31-2019    KJS               Draft, then send letter and fax to opposing counsel        0.20    80.00         16.00
                                       regarding client's bankruptcy filing.
       10-31-2019    GJW               Letter to attorney Kennard regarding filing.               0.10   310.00         31.00
       10-31-2019    GJW               Letter to attorney Berk regarding filing.                  0.10   310.00         31.00
       11-05-2019    KJS               Prepare 521 documents for the trustee's review.            0.10    80.00          8.00

                                                                                                              Page   3 of 4



                                                          Exhibits, Page 14 of 23
Filed 07/14/20                                            Case 19-14555                                                            Doc 42
       Date          Professional      Description                                            Hours          Rate       Amount
       B590 - Case Administration
       11-06-2019    KJS               Prepare 521 documents for the trustee's review.          0.60        80.00         48.00
       11-13-2019    KJS               Prepare 521 documents for the trustee's review.          0.60        80.00         48.00
       11-15-2019    KJS               Attempt call and email with client regarding 521         0.40        80.00         32.00
                                       documentation.
       11-15-2019    GJW               Review documents and analyze issues regarding            0.30       310.00         93.00
                                       documents and declarations for the trustee.
       11-21-2019    KJS               Upload 521 documents to the trustee; email trustee's     0.30        80.00         24.00
                                       staff regarding same.
       11-21-2019    GJW               Letter to client regarding debt collection evidence      0.10       310.00         31.00
                                       recording.
       12-03-2019    KJS               File debtor educational certificate with the court.      0.10        80.00          8.00
       03-16-2020    KJS               File change of address for creditor with the court;      0.50       100.00         50.00
                                       analyze and resolve errors on the e-filing website
                                       regarding same.
                                                                                                3.50                      428.00
                                                                                                       Total Fees       5,381.50

       Time Summary
       Task                                                                                                Hours        Amount
       B501 - Pre-petition Consultation and Fact Gathering                                                    0.70        206.50
       B502 - Preparation of Voluntary Petition, Schedules & Form 22C                                         6.80        907.00
       B503 - Independent Verification of Information                                                         3.50        418.00
       B510 - 341 Preparation and Attendance                                                                  2.20        682.00
       B520 - Claim Administration and Claim                                                                  1.50        390.00
       B530 - Original Plan, Hearings, Objections                                                             2.40        734.00
       B531 - 1st Amended or Modified Plan, Motions, Objections                                               3.20      1,024.00
       B560 - Motions                                                                                         1.80        236.00
       B570 - Fee Applications                                                                                1.80        356.00
       B590 - Case Administration                                                                             3.50        428.00
                                                                                                       Total Fees       5,381.50



                                                                                        Total for this Invoice          5,834.70




                                                                                                                 Page   4 of 4



                                                          Exhibits, Page 15 of 23
Filed 07/14/20     Case 19-14555             Doc 42




                 EXHIBIT
                   D


                   Exhibits, Page 16 of 23
Filed 07/14/20   Case 19-14555             Doc 42




                 Exhibits, Page 17 of 23
Filed 07/14/20   Case 19-14555             Doc 42




                 Exhibits, Page 18 of 23
Filed 07/14/20   Case 19-14555             Doc 42




                 Exhibits, Page 19 of 23
Filed 07/14/20   Case 19-14555             Doc 42




                 Exhibits, Page 20 of 23
Filed 07/14/20   Case 19-14555             Doc 42




                 Exhibits, Page 21 of 23
Filed 07/14/20     Case 19-14555             Doc 42




                 EXHIBIT
                    E


                   Exhibits, Page 22 of 23
Filed 07/14/20   Case 19-14555   Doc 42
